Citation Nr: 1020034	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-19 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death with entitlement to Dependency and Indemnity 
Compensation (DIC) benefits.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Nardone, Associate Counsel


INTRODUCTION
The Veteran served on active duty with the United States Navy 
from January 1959 to January 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office, which denied the claims for 
service connection for cause of death, death pension and 
accrued benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death was 
related to his exposure to asbestos during active service 
while performing air conditioning and refrigeration duty and 
while serving aboard the U.S.S. Charles S. Sperry.  The death 
certificate indicates the Veteran's cause of death to be lung 
cancer.  Private treatment reports reveal that prior to his 
death, the Veteran was being treated for metastatic non-small 
cell lung cancer.      

The appellant has indicated and the medical evidence reflects 
that the Veteran had a 40 pack per year history of tobacco 
use.  The claims file contains a statement dated in February 
2006 from Dr. T.E., the Veteran's oncologist, which indicates 
that the Veteran's service in the military exposed him to 
asbestos, which is a known risk factor for lung cancer.  The 
oncologist opined that, therefore, it is possible that such 
exposure could have contributed to his disease.  The Board 
notes that the opinion did not address the Veteran's history 
of tobacco use, and provides a speculative opinion at best.

Moreover, the record does not contain information as to the 
Veteran's post service occupations.  Such information should 
be requested from the appellant.

Thereafter, the claims file should be provided to an 
oncologist for a VA medical opinion as to whether the 
Veteran's lung cancer is related to asbestos exposure in 
service. 

With respect to the claims for death pension and accrued 
benefits, the November 2006 notice letter advised the 
appellant that her claims for these benefits were denied.  In 
November 2007, the appellant submitted her notice of 
disagreement stating, "I disagree with your decision to deny 
death pension and accrued benefits and service connection for 
cause of death."  This correspondence clearly constitutes 
disagreement with the denial of death pension and accrued 
benefits.  The statement of the case (SOC) issued in June 
2008 did not include these issues.  Accordingly, the Board is 
required to remand these issues to the RO for the issuance of 
an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO has issued the SOC, the issues should be 
returned to the Board only if the appellant perfects an 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Moreover, in her notice of disagreement, the appellant asked 
to be informed of the time, date, and place of the appeal 
board meeting in order to appear in front of the board.  On 
her VA Form 9, she indicated that she did not want a hearing 
before the Board.  However, it is unclear whether her 
statement on the notice of disagreement was an attempt to 
request a hearing before an RO Decision Review Officer (DRO).  
Such should be clarified on remand, and if a DRO hearing is 
requested, one should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, 
including issuance of a statement of 
the case, so that the appellant may 
have the opportunity to complete an 
appeal on the issues of entitlement to 
death pension benefits and accrued 
benefits (if she so desires) by filing 
a timely substantive appeal.  These 
issues should only be returned to the 
Board if a timely substantive appeal is 
received.

2.  Ask the appellant whether she wants 
a hearing before a Decision Review 
Officer at the RO.  If she responds 
affirmatively, such hearing should be 
scheduled.

3.  Ask the appellant to advise VA of 
the Veteran's occupations after he was 
discharged from service.

4.  Thereafter, send the claims file to 
an oncologist for a VA medical opinion 
as to whether the Veteran's lung cancer 
is related to asbestos exposure in 
service.  Following a review of the 
claims file, the oncologist should 
provide an opinion as to whether it is 
more likely, less likely, or at least 
as likely as not (50 percent 
probability) that the Veteran's 
metastatic non-small cell lung cancer 
was related to his active military 
service, to include the asbestos 
exposure that occurred therein.  Please 
set forth a rationale for all opinions 
expressed.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the claim for service 
connection for the cause of death remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


